Citation Nr: 0125840	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  96-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected urethritis.

2.  Entitlement to an increased (compensable) rating for 
service-connected prostatitis.

3.  Entitlement to an increased (compensable) rating for 
service-connected residuals of boils and cellulitis of both 
axillae.

4.  Entitlement to a separate evaluation under the provisions 
of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision which denied increased 
compensable ratings for service-connected urethritis, 
prostatitis, and residuals of boils and cellulitis of both 
axillae, and denied entitlement to a separate evaluation 
under the provisions of 38 C.F.R. § 3.324.  The veteran was 
notified of this decision in April 1995.  A notice of 
disagreement was received in March 1996.  The statement of 
the case was issued in June 1996, and a substantive appeal 
addressing this issue was received in June 1996.  A Board 
hearing was requested and scheduled, but the veteran failed 
to report for such hearing.  In December 1997, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board, and in May 
1999, the Board again remanded the case for further 
evidentiary development.  The case was subsequently returned 
to the Board.


REMAND

The veteran contends that his service-connected urethritis, 
prostatitis, and residuals of boils and cellulitis of both 
axillae are more disabling than currently evaluated, and he 
contends that he is entitled to a separate evaluation under 
the provisions of 38 C.F.R. § 3.324.

The Board notes that in December 1997 and May 1999, this case 
was previously remanded to the RO, primarily for VA 
examination and hospitalization to evaluate the current level 
of severity of the veteran's service-connected urethritis, 
prostatitis, and residuals of boils and cellulitis of both 
axillae.  In the last two remands, the RO was instructed to 
notify the veteran of the potential consequences of failure 
to report for scheduled VA examinations (see 38 C.F.R. 
§ 3.655), and the RO has done so.  Electronic communications 
dated in 2000 from a VA hospital reflect that the veteran has 
repeatedly failed to report for scheduled VA examinations.  
However, the folder does not contain copies of the notices 
sent to the veteran informing him of the scheduled 
examinations, as ordered in the last Board remand.  
Accordingly, it cannot be determined whether the veteran was 
actually notified of these examinations.  As the action taken 
by the RO does not fully comply with the last remand 
instructions, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

The RO should again schedule the veteran for a VA examination 
to evaluate his service-connected skin disorder, and should 
again schedule him for a period of VA hospitalization for 
observation and evaluation to evaluate the severity of his 
service-connected urethritis and prostatitis.  Notices of 
such scheduled examination and hospitalization should be sent 
to the veteran at his current address of record, and copies 
must be placed in the claims file. 

The veteran is reminded that although VA has a duty to assist 
him in developing his claim, that duty is not a one-way 
street.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  He is advised that he 
may submit pertinent lay statements and medical evidence.  
38 U.S.C.A. § 5103 (West Supp. 2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.

2.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for service-connected 
urethritis, prostatitis, and residuals of 
boils and cellulitis of both axillae 
since 2000.  The RO should then obtain 
copies of the related medical records 
(which are not already on file) and 
associate them with the claims folder.

3.  The RO should schedule the veteran 
for a VA dermatology examination to 
evaluate the current level of severity of 
his service-connected residuals of boils 
and cellulitis of both axillae.  If 
possible, the examination should be 
scheduled during an active stage of the 
disorder.  The claims folder must be 
provided to and reviewed by the doctor, 
and the examination report must indicate 
that such has been accomplished.  All 
indicated tests should be performed, and 
all clinical findings must be reported in 
detail in the examination report.  The 
examiner should be asked to answer the 
following questions:

I.  Is the veteran's skin disorder 
productive of ulceration or 
extensive exfoliation or crusting?

II.  Are there systemic or nervous 
manifestations associated with the 
skin disorder?

III.  Is there constant exudation or 
itching or extensive itching?

The veteran must be notified of the 
scheduled VA dermatology examination, and 
such notice must be placed in the claims 
file.

4.  The veteran should be scheduled for a 
period of hospitalization for observation 
and evaluation at a local VA hospital, to 
evaluate his service-connected urethritis 
and prostatitis, to confirm or rule out 
his claims of increased urinary frequency 
and urinary tract infection, and for a 
comprehensive urological examination.  
The claims folder must be provided to and 
reviewed by the doctor, and the 
examination report must indicate that 
such has been accomplished.

All indicated tests and studies should be 
accomplished, and all clinical findings 
must be reported in detail in the 
hospitalization report.  In particular, 
the examiner should indicate as follows:

I.  Whether there is objective 
evidence that the veteran has urine 
leakage, frequency, obstructed 
voiding, or a urinary tract 
infection? 

II.  If the wearing of absorbent 
materials is required, the daily 
frequency of changes of such 
materials should be indicated.  

III.  What is the frequency of 
daytime and nighttime urination?  
(This should be determined as 
objectively as possible).

IV.  Does the veteran suffer from 
recurrent symptomatic infection 
requiring drainage/frequent 
hospitalization (greater than two 
times/year) and/or requiring 
continuous intensive management?

V.  Does the veteran require for 
urinary tract infections long-term 
drug therapy, 1-2 hospitalizations 
per year and/or requiring 
intermittent intensive management?

IV.  Based on the findings, a report 
should be prepared listing all 
applicable diagnoses of the 
veteran's urinary conditions.  If 
possible, the report should 
differentiate symptoms attributable 
to urethritis from those 
attributable to prostatitis.

The veteran must be notified of the 
scheduled VA hospitalization to evaluate 
his genitourinary conditions, and such 
notice must be placed in the claims file.

5.  After ensuring that the above actions 
have been completed to include compliance 
with the Veterans Claims Assistance Act 
of 2000, the RO should review the claims 
for increased ratings for urethritis, 
prostatitis, and residuals of boils and 
cellulitis of both axillae, and the claim 
for entitlement to a separate evaluation 
under the provisions of 38 C.F.R. § 
3.324.  The RO should also consider 
application of § 3.655 if the veteran 
again fails to report for his examination 
or hospitalization.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




